Citation Nr: 0614421	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder. 

2.  Entitlement to service connection for a schizoaffective 
disorder. 

3.  Entitlement to service connection for a colon disorder.  

4.  Entitlement to service connection for an eye disorder. 

5.  Entitlement to service connection for herbicide exposure 
residuals. 

6.  Entitlement to service connection for a chronic lung 
disorder to include chronic obstructive pulmonary disease.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1962.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2001 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Atlanta, Georgia, (hereinafter RO).  
The case was remanded by the Board in October 2002 to 
schedule the veteran for a hearing before a Veterans Law 
Judge.  The veteran failed to attend such a hearing scheduled 
in January 2003 without good cause for this failure being 
shown, and he did not otherwise request to be scheduled for 
another hearing.  Thereafter, the Board issued a decision in 
October 2003 which dismissed the veteran's claims with 
respect to the issues listed on the title page on the basis 
that the Board did not have jurisdiction of these claims 
because the veteran did not perfect an appeal to the Board.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).  In a 
Judgment entered on August 15, 2005, the Court reversed the 
October 2003 Board decision that it did not have jurisdiction 
over the veteran's claims and remanded the case for 
reinstatement of the veteran's appeal and readjudication on 
the merits.  



REMAND

After finding that the Board did have jurisdiction over the 
veteran's claims, the Court concluded that the additional 
development of the veteran's claims was necessary prior to a 
rendering a decision on the merits.  In making this 
determination, the Court referenced a February 2003 statement 
from the veteran in which he indicated that he was receiving 
treatment at VA medical facilities in Tuskegee, Alabama, and 
Columbus Georgia, and requested that VA "review my updated 
medical records."  He also stated "[a]ny additional 
evidence, please advise."  The Court stated that VA was 
required to obtain and consider this evidence referenced by 
the veteran prior to rendering a decision.  As such, the RO 
upon remand will be asked to obtain any reports from the VA 
treatment referenced by the veteran in his February 2003 
statement that have not been obtained.  

In his February 2003 statement, the veteran also referred to 
being in receipt of a disability award from the Social 
Security Administration (hereinafter SSA).  The Court has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, as the records are 
potentially relevant to the claims on appeal, the SSA records 
must be obtained upon remand by the RO.  See also Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Finally, in light of recent precedent from the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court), the issue of 
whether the veteran has submitted new and material evidence 
to reopen the claim for service connection for a back 
disorder is not yet ripe for review by the Board.  To this 
end, in March 31, 2006, the Court issued a decision in the 
appeal of Kent v. Nicholson, No. 04-181, which held, in 
pertinent part, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require the VA by way of a specific 
notice letter to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  Review of the record does not reveal 
that the veteran was provided with a notice letter of such 
specificity, and this notice must be provided to the 
adjudication of this issue.  Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006). 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

 
Accordingly, the case is REMANDED for the following action:

1.  The RO is to obtain any relevant 
reports, not already of record, from 
treatment rendered at VA medical 
facilities in Tuskegee, Alabama, 
Columbus, Georgia, or any other VA 
medical facility where the veteran may 
have received relevant treatment.  

2.  The RO should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
veteran's claim for SSA disability 
benefits that were awarded to him.  Only 
the evidence not already of record is to 
be associated with the claims file.

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that should:
 
(a) Notify the veteran of the information 
and evidence necessary to reopen his 
claim of service connection for a back 
disorder and what evidence is necessary 
to grant service connection for other 
issues on appeal.  The veteran should be 
specifically notified that the reason his 
claim was denied in February 1987 was 
because no chronic back disability was 
shown.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

4.  Following the completion of the 
development requested above, the claims 
on appeal should be readjudicated by the 
RO.  If this does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


